Sherwood, C. J.,
(dissenting). In this case I am not able to agree with my brethren in the opinion they have filed.
The law-merchant, I am aware, is a part of the law of the land, and courts are bound to take notice of it, and apply it to cases involving its principles. But in making such application we should never forget that, like other rules of law, it was adopted to secure the rights of men' in their business transactions one with another; and any application of it which does not do this, but destroys such rights, is an improper application of that law, or any other.
The note sought to be enforced in this case was obtained *222from the maker without any consideration whatever, and through one of the grossest schemes of fraud practiced upon the agricultural community known to the present generation. _ It has been made a crime by statute, and punished as a felony. This Court has denounced the transaction as against public policy, and the law has forbidden it. To hold that a note coming into existence under such circumstances can be held valid in any person’s hands, or under any condition, is, in my judgment, in violation of the rule imposed by commercial law, and converts the court into an engine of wrong and oppression every time such a contract is enforced by it.
This Court has held that there can be no tona fide holder of a note put in circulation without being first delivered; and it is elementary doctrine that all contracts which contravene the general policy of the common law, or the positive provisions of any statute, are void. And I think, in this class of cases, the note should be treated as declared void by statute, and held to be so, to all intents and purposes, as to all parties. It is no hard-' ship for the purchaser to ascertain from the holder the character of the consideration before he receives such paper. Certainly it can be no more so than to ascertain the fact of whether or not the note has ever been delivered. He may always take it relying upon the presumptions of honest dealing; but, if an infirmity lies back of that, the holder should take the risk in this class of notes. It is the only application of the law which will ever be effectual in carrying out the intentions of the Legislature .and preventing the evil. In my opinion, it should be done, and the judgment in this case should be set aside, and the case dismissed out of court.
Lons, J., did not sit.